ALIGNMNT MECHANISM AND ALIGNMENT METHOD OF BONDING MACHINE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second driver device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 7, 10, 12, 16, and 19 objected to because of the following informalities:  
Claim 1 recites, “to displace to change” in lines 12 and 17.  It is suggested that the claim read, “
Claims 2 and 19 recites, “the supported first substrate”.  It is suggested the claim read, “the first substrate supported” to prevent lack of antecedent basis issues.
Claim 7 recites, “numbers of the first alignment pins and second alignment pins are three,” should read, “the plurality of the first alignment pins and the plurality of the second alignment pins are consist of three, respectively,”.
Claim 10 recites, “at least three lift units” should read, “wherein the at least one lift unit comprises at least three of the lift units”.
Claim 12 recites, “one end of the slide table is connected to the first cam or the second cam, and the other one end od the slide table” should read, “a first end of the slide table is connected to the first cam or the second cam, and a second end of the slide table”
Claim 16 recites, “placing the first substrate the support surface” should read, “placing the first substrate on the support surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 recites, “angles of action of the first cam and the second cam are 120 degrees”.  The specification does not provide clarity on what an “action angle” or “angles of action” are.  This can be interpreted to mean the curvature on each portion of the cam are 120 degrees, the cam only rotates 120 degrees, the cam surfaces are 120 degrees apart, etc.  For purposes of examination, the claim limitation is interpreted as each cam surface corresponding with a roller are 120 degrees apart (Fig. 4)
Claim 14 recites the limitation "the at least three first alignment pins" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-20 are rejected as being dependent from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11, 14-17 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN111916384).
Regarding claim 1, Lin et al. teach an alignment mechanism of a bonding machine, comprising (Abstract):
a support pedestal (1), having a support surface, used to support a first substrate (6), wherein the support surface has a placement area (Fig. 1; see annotated Fig. 15);
at least three first alignment pins (3), disposed around the placement area of the support surface, used to position the first substrate (6) supported by the support pedestal (1) and to support a second substrate (7) (Page 4, Para. 18; Figs. 14-15; annotated Fig. 15);
at least three second alignment pins (4), disposed around the placement area of the support surface, used to position the second substrate (7) supported by the first alignment pins (3) (Page 4, para. 18-19; annotated Fig. 15; Fig. 15);
a first cam (51), disposed under the support pedestal (1) and connected to the first alignment pins (3), wherein when the first cam (51) rotates relative to the support pedestal (1), the first cam drives (51) the first alignment pins (3) to displace to change a distance between the first alignment pins (3), so as to position the first substrate (6) supported by the support pedestal (1) (Figs. 2, 11, 15; Page 5, Para. 2-3, 8);
and a second cam (52), disposed under the support pedestal (1) and connected to the second alignment pins (4), wherein when the second cam (52) rotates relative to the support pedestal (1), the second cam (52) drives the second alignment pins (4) to displace to change a distance between the second alignment pins (4), so as to position the second substrate (7) supported by the first alignment pins (3), thereby aligning the second substrate (7) with the first substrate (6) (Figs. 2, 11, and 15; Page 4, Para. 19; Page 5, Para. 3 and 5).
Regarding claim 2, Lin et al. teach further comprising: at least three uplift pins (2), disposed on the support surface of the support pedestal (1), wherein the first alignment pins (3) and the second alignment pins (4) are disposed around the uplift pins (2), the uplift pins are used to receive and support the first substrate (6), and to rise or descend relative to the support surface of the support pedestal (1), so as to place the supported first substrate (6) on the support surface of the support pedestal (1)(Figs. 2 and 15; annotated Fig. 15; Page 4, Para. 16 and 18).
Regarding claim 5, Lin et al. teach wherein the first cam (51) and the second cam (52) are stacked and rotated along an axis. (Fig. 15; Page 5, Para. 3).
Regarding claim 6, Lin et al. teach wherein the first cam (51) is connected to a first driver device (53), the second cam is connected to a second driver device (53), and respectively through the first driver device and the second driver device, the first cam and the second cam are driven to rotate independently (Figs. 6-7 and 15; annotated Fig. 15; Page 5, Para. 3).
Regarding claim 7, Lin et al. teach wherein numbers of the first alignment pins (3) and the second alignment pins (4) are three, and angles of action of the first cam and the second cam are 120 degrees (Fig. 2; make 103).
Regarding claim 8, Lin et al. teach further comprising: at least one lift unit, connected to the first alignment pins (3), used to drive the first alignment pins (3) to rise or descend relative to the support surface of the support pedestal (1) (Fig. 15; annotated Fig. 15; Page 4, Para. 18).
Regarding claim 9, Lin et al. teach wherein the lift unit drives the first alignment pins (3) to descend relative to the support surface of the support pedestal (1), and places the supported second substrate (7) on the aligned first substrate (6) (Figs. 15-16; annotated Fig. 15; Page 5, Para. 8-11; Page 4, Para. 18).
Regarding claim 11, Lin et al. teach further comprising: at least three first driven parts (53), connected to the first cam (51) (Fig. 6); and at least three second driven parts (53), connected to the second cam (52) (Fig. 7): wherein the first alignment pins (3) and second alignment pins (4) are respectively disposed on the first driven part (53) and the second driven part (53) (Fig. 15).
Regarding claim 14, Lin et al. teach an alignment method of a bonding machine, comprising (Abstract):
placing a first substrate (6) on a support surface of a support pedestal (1) (Fig. 15; see annotated Fig. 15);
rotating a first cam (51) relative to the support pedestal (1) and driving the at least three first alignment pins (3) to displace, thereby positioning the first substrate (6) on the support surface of the support pedestal (1), wherein the at least three first alignment pins (3) protrude from the support surface of the support pedestal (1) (Fig. 15; see annotated Fig. 15);
supporting a second substrate (7) by using the first alignment pins (3) which protrude from the support surface of the support pedestal (1) (Fig. 15; annotated Fig. 15);
and rotating a second cam (52) relative to the support pedestal (1) and driving at least three second alignment pins (4) to displace, thereby positioning the second substrate (7) supported by the first alignment pins (3), so that the second substrate (7) is aligned with the first substrate (6) (Fig. 15).
Regarding claim 15, Lin et al. teach further comprising: after placing the first substrate (6) on the support surface of the support pedestal (1), rising the at least three first alignment pins (3) to protrude from the support surface of the support pedestal (1), wherein the first substrate (6) is disposed between the at least three first alignment pins (3) (Fig. 15; annotated Fig. 15).
Regarding claim 16, Lin et al. teach further comprising: after the at least three first alignment pins (3) rise and protrude from the support surface of the support pedestal (1), placing the first substrate (6) the support surface of the support pedestal (1), wherein the first substrate (6) is disposed between the at least three first alignment pins (3) (Fig. 15; annotated Fig. 15).
Regarding claim 17, Lin et al. teach further comprising: descending the at least three first alignment pins (3), and placing the supported second substrate (7) on the first substrate (6) (Fig. 15).
Regarding claim 19, Lin et al. teach further comprising: rising at least three uplift pins (2) to protrude from the support surface of the support pedestal (1), and supporting the first substrate (6) (Fig. 15; annotated Fig. 15); 
and descending at least three uplift pins (2), and placing the supported first substrate (6) on the support surface of the support pedestal (1) (Fig. 14; annotated Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN111916384) in view of Taylor et al. (US 6,485,248).
Regarding claim 4, Lin et al. teach the bonding machine of claim 2.
Lin et al. is silent to a robot, used to place the first substrate on the uplift pins.
Taylor et al. teach a robot (164), used to place the first substrates on a handling platform, loading pod, meterology cell, and load dock (Fig. 1; Col. 3, lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a robot arm to place the first substrate on the uplift pins of Lin et al., as taught by Taylor et al. because robots can be programmed for precision and are able to operate in environments that cannot or should not be accessed (vacuum chambers, etc.).  Lin et al. would benefit from having a robot place the substrate to insure accuracy and eliminate human error.




    PNG
    media_image1.png
    429
    478
    media_image1.png
    Greyscale

Lin et al., annotated Fig. 15
Allowable Subject Matter
Claims 3, 10, 12-13, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3, 10, 18, and 20 require the first alignment pins to descend in an asynchronous manner.  Lin et al. teaches the pins are independently driven (lift/descend), however, there is no motivation to descend them in an asynchronous manner so that the substrate is obliquely placed.  Claims 12-13 require each of the first driven part and the second driven part comprises a restore unit, a slide base and a slide table, the slide table is set on the slide base, one end of the slide table is connected to the first cam or the second cam, and the other one end of the slide table is connected to the restore unit, and the first alignment pins or the second alignment pins are set on the slide table.  Although these elements are known independently, there is no motivation to combine them with the closest prior art taught by Lin et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 4:30 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                          
Ldw
/LEE D WILSON/               Primary Examiner, Art Unit 3723                                                                                                                                                                                         	December 16, 2022